Citation Nr: 9914316	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-45 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation for residuals 
of a ruptured esophagus under the provisions of 38 U.S.C.A. 
§ 1151.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to June 
1943.

The veteran's original claim of entitlement to compensation 
for ruptured esophagus as secondary to VA medical treatment 
was denied by an April 1986 rating decision.  The veteran was 
informed of this decision by correspondence dated in May 
1986, and did not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  It 
is noted that other issues were denied by this rating 
decision, and the veteran's Notice of Disagreement expressed 
his desire to appeal all of the denials.  Accordingly, a 
Statement of the Case was promulgated which addressed all of 
the denials.  However, the veteran's Substantive Appeal only 
addressed the denial of compensation for a ruptured esophagus 
pursuant to 38 U.S.C.A. § 1151.  Therefore, this is the only 
issue over which the Board has jurisdiction.  See 38 C.F.R. 
§§ 20.200, 20.202 (1998).

Similarly, the Board notes that the veteran's claims of 
entitlement to service connection for a lung disorder, and 
for colon or rectal fistula were denied by a December 1997 
rating decision.  The veteran submitted a Notice of 
Disagreement to this decision in September 1998, and a 
Statement of the Case was issued to the veteran in March 
1999.  However, no Substantive Appeal is on file regarding 
these issues.  Therefore, the Board has no jurisdiction to 
consider these issues.  See 38 C.F.R. §§ 20.200, 20.302 
(1998).

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in March 1999, a transcript of 
which is of record.

The Board notes that the veteran was initially represented in 
this appeal by a Veterans Service Organization, but this 
representation was withdrawn in May 1998 and no new 
representative has been obtained by the veteran. 






FINDINGS OF FACT

1.  The veteran's original claim of entitlement to 
compensation for ruptured esophagus as secondary to VA 
medical treatment was denied because there was no evidence of 
a ruptured esophagus.

2.  The evidence submitted to reopen the veteran's claim is 
either cumulative of the evidence already of record, or is 
not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1986 rating decision which denied compensation 
for a ruptured esophagus as secondary to VA medical treatment 
is final.  38 U.S.C. 4005(c) (1982) (38 U.S.C.A. § 7105 
(West 1991)); 38 C.F.R. § 19.192(1985) (38 C.F.R. § 20.1103 
(1998)).

2.  New and material evidence to reopen the veteran's claim 
for compensation for a ruptured esophagus, under the 
provisions of 38 U.S.C.A. § 1151, has not been submitted; the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  VA medical records on file show that the veteran 
was hospitalized from March to April 1972.  At the time of 
his admission his chief complaint was that he would "choke 
up in swallowing for the last couple of years."  During his 
hospitalization, he underwent an esophagoscopy, hiatal hernia 
repair, and dilatation and esophagoscopy.  At the end of this 
hospitalization the veteran was found to be asymptomatic and 
was sent home in a satisfactory condition.

On April 29, 1972, the veteran was admitted for evaluation of 
the previous hiatal hernia, among other things.  An 
esophogram was performed which showed a mild stricture at the 
point of the cardio-esophageal junction.  It was noted that 
the esophagus did empty eventually with minimal 
regurgitation, and that there was no evidence of cardio-
esophageal reflux or residual hiatal hernia.  

Subsequent VA medical records show hospitalization from 
October 1974 to January 1975.  Upper GI series showed the 
esophagus to be normal, although there was esophageal 
stricture with ulceration at the distal esophagus.  A 
fiberoptic esophagogastroscopy was performed in October which 
revealed that the lower end of the esophagus was inflamed 
with a 1 cm. ulcer.  A second esophagogastroscopy was 
performed in November which showed mild stricture and marked 
esophagitis of the lower esophagus.  The records show 
treatment of the esophageal ulcer, as well as the stricture.  
It was determined that the veteran had received the maximum 
hospital benefit in January 1975, and he was discharged.

In October 1985, the veteran submitted his claim for 
compensation due to medical treatment at the VA.  He 
contended that that the VA caused a burst in his stricture 
and/or a ruptured esophagus as a result of the treatment he 
had received for his hiatal hernia in October 1974.  

An opinion was obtained from the Director of the VA Medical 
Center in January 1986.  The Director noted that a complete 
review of the veteran's medical record revealed a 
paraesophageal hiatal hernia and probable Schatzki's ring in 
March 1972.  During his hospital admission of this date, an 
esophagoscopy was performed which revealed mild esophagitis.  
A belsey wrap was also performed at that time.  Further, a 
medical evaluation in October 1974 revealed the veteran to 
have an hiatus hernia and reflux esophagitis.  It was noted 
that he was admitted for increased dysphagia, and that his 
stricture was treated by Bougie dilation and he was taught 
self-dilation during this admission.  Moreover, the Director 
found that there was no history of esophageal rupture in the 
veteran's medical records, and that there was no evidence of 
any complication of his medical management prior to 1985.  
Therefore, it appeared that the alleged disability was not 
the result of carelessness, incident, lack of proper skill, 
error in judgment or similar instances of fault on the part 
of the VA.  

In an April 1986 rating decision, the RO denied service 
connection for ruptured esophagus, claimed as secondary to VA 
medical treatment.  The RO specifically cited the January 
1986 opinion in support of the denial, particularly the 
finding that the veteran's medical records showed no evidence 
of esophageal rupture.  The veteran was informed of this 
decision by correspondence dated in May 1986, and did not 
appeal.

The evidence submitted to reopen the veteran's claim includes 
the following:

(1)  Various medical records which contain no pertinent 
findings regarding the veteran's esophagus.  

(2)  Various medical records which show evaluation of the 
veteran's esophagus and/or hiatal hernia.  These records 
include diagnoses of esophageal stricture and reflux 
esophagitis, among other things.  However, nothing in these 
medical records shows that the veteran has ever had a 
ruptured esophagus.

(3)  A July 1995 VA examination report of the esophagus.  It 
was noted that the veteran reported he had had trouble 
swallowing since his hiatal hernia repair in 1972.  The 
examiner found that the veteran's swallowing mechanism was 
intact, and that no actual partial obstruction was seen.  
Diagnoses included hiatal hernia with gastroesophageal 
reflux; insulin-dependent diabetes mellitus; and history of 
hypertension, osteoarthritis, coronary artery disease, 
coronary artery bypass graft, peptic ulcer disease, transient 
ischemic attacks, and prostatitis.  Moreover, an upper GI 
series was performed which showed evidence of solid 
aspiration on the initial swallow, however, subsequent supine 
esophageal views showed no further aspiration.  There was 
also a 60 percent stricture of the distal esophagus, 
approximately 4 cm from the GE-junction, unchanged since 
1992.  Additionally, there was a partially fixated hiatal 
hernia, increased since 1992.

(4)  VA respiratory and intestine examinations conducted in 
April 1996.  Diagnoses from both examinations included 
gastroesophageal reflux disease with hiatal hernia.  However, 
nothing in these examination reports indicate that the 
veteran ever had a ruptured esophagus.

(5)  Various lay statements attesting to the veteran's 
choking condition.

(6)  Various statements from the veteran wherein he expressed 
his dissatisfaction at the treatment he had received from VA.

(7)  Transcript of the veteran's personal hearing before the 
undersigned Board Member in March 1999.  At this hearing the 
veteran testified that he sustained a ruptured esophagus as a 
result of the VA medical treatment he received in October 
1974.  Specifically, he testified that while the VA 
physicians were trying to dilate his stricture, the doctor 
turned the wrong valve which caused his esophagus to burst.  
The veteran recalled the discomfort he felt at the time this 
procedure reportedly occurred, and testified that he saw 
blood on the instrument used for the dilation.  However, he 
asserted that the VA physicians deliberately lied in that 
they did not list in the records that they had caused him to 
have a ruptured esophagus.

In the September 1995 rating decision and October 1996 
Statement of the Case, the RO denied the veteran's claim 
because the evidence did not show any additional disability 
that occurred as a result of treatment or surgery.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit, in Hodge v. 
West, 115 F.3d 1356 (Fed. Cir. 1998), indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 115 F.3d at 1363.

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

In pertinent part, 38 U.S.C.A. § 1151 provides that, where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151, as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment, was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization or medical or surgical 
treatment and additional disability, and that there be no 
identification of "fault" on the part of VA.  The Supreme 
Court further found that the then implementing regulation, 38 
C.F.R. § 3.358(c)(3) (1991), was not consistent with the 
plain language of 38 U.S.C.A. § 1151 with respect to the 
regulations inclusion of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
Supreme Court 552, 556 n.3 (1994):  "We do not, of course, 
intend to cast any doubt on the regulations insofar as they 
exclude coverage for incidents of a disease's or injury's 
natural progression, occurring after the date of treatment. . 
. . VA's action is not the cause of the disability in those 
situations."  In sum, the Supreme Court found that the 
statutory language of 38 U.S.C.A. § 1151 simply required a 
causal connection between VA medical treatment and additional 
disability but not that every additional disability was 
compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel in January 1995.  In essence, that opinion stated 
that "our conclusion is that the [Supreme] Court intended to 
recognize only a narrow exclusion [to the 'no fault' rule], 
confined to injuries that are the necessary, or at most, 
close to certain results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and additional 
disability does not fall into one of the above listed 
exceptions, the additional disability will be compensated as 
if service connected.

The Board notes that, effective in October 1, 1997, 38 
U.S.C.A. § 1151, relating to benefits for persons disabled by 
treatment or vocational rehabilitation, was amended by 
Congress.  See § 422(a) of PL 104-204.  The purpose of the 
amendment was, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence is necessary for recovery under § 1151.  However, 
in an opinion from the Department of Veterans Affairs General 
Counsel, it was held that all claims for benefits under 38 
U.S.C.A. § 1151 filed before October 1, 1997, such as the 
claim at issue here, must be adjudicated under the provisions 
of 38 U.S.C.A. § 1151 as they existed prior to October 1997.  
VAOPGCPREC 40-97 (December 31, 1997).  The Board is bound in 
its decisions by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the Chief Legal Officer of the Department.  38 U.S.C.A. § 
7104(c) (West 1991).  Accordingly, the revised provisions of 
§ 1151 are not applicable to this claim.


Analysis.  As noted above, since the prior denial in April 
1986 the Supreme Court held that VA's interpretation of 38 
U.S.C.A. § 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment, was unduly narrow.  Gardner, supra.  The veteran's 
claim was denied in April 1986 principally because there was 
no evidence of esophageal rupture.  In order to reopen his 
claim, the veteran must submit evidence that he did in fact 
sustain an esophageal rupture.  The only evidence presented 
which would tend to show that the veteran sustained such a 
rupture as a result of VA treatment in 1974 is the veteran's 
testimony, which is presumed to be credible.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  However, the veteran's 
opinion as to the occurrence of the rupture is based 
principally upon the discomfort he felt at the time of the 
procedure and the fact that he saw blood on the instrument 
used for the dilation.  In the Board's opinion, whether or 
not the veteran had an esophageal rupture is a matter which 
requires medical expertise.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (absent proof of a present 
disability there can be no valid claim).  The veteran's 
allegations as to the occurrence of the rupture were of 
record at the time of the April 1986 denial.  However, the 
veteran's claim was denied at that time because there was no 
medical evidence showing that the veteran had ever had a 
ruptured esophagus.  That is, he had presented no competent 
evidence that he had the claimed disability.

The evidence submitted to reopen the veteran's claim still 
contains no medical evidence showing that the veteran has 
ever had a ruptured esophagus.  In fact, the only evidence, 
new or old, which tends to show that the veteran had a 
ruptured esophagus are the veteran's own statements and 
testimony.  Such determinations of medical diagnosis must be 
made by a qualified medical professional in order to have 
probative value.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Caluza v. Brown, 7 Vet. App. 498, 504 
(1995).  Nothing in the claims folder shows that the veteran 
has the requisite knowledge, experience, training or 
education with which to make a medical opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore his 
statements are not sufficient to show that he has ever had a 
ruptured esophagus.  

Since the record contains no medical evidence tending to show 
that the veteran ever had a ruptured esophagus, then it is 
axiomatic that there is no evidence showing that such a 
condition was the result of VA medical treatment.

As the evidence on file does not show that the veteran has 
ever had a ruptured esophagus, the Board finds that the 
evidence submitted to reopen the claim is essentially 
cumulative in nature, and is not by itself or in connection 
with evidence previously assembled so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  Therefore, his claim must be 
denied.


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to compensation for a ruptured 
esophagus under the provisions of 38 U.S.C.A. § 1151, the 
benefit sought on appeal is denied. 


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

